Citation Nr: 1503631	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to August 1992, to include service in the Persian Gulf War from December 1990 to May 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The case was previously remanded for additional development by the Board in November 2013 and May 2014. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for left hip disability is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The veteran's chronic right and left knee pain is manifested by objective evidence of painful limitation of motion and this pain has not been attributed to a known clinical diagnosis.


CONCLUSION OF LAW

The requirements for entitlement to service connection for pain of the Veteran's right and left knees, due to undiagnosed illness, are met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2014); 38 C.F.R. § 3.317 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for bilateral knee disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness, or from a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, or from any diagnosed illness which the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to:  (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for bilateral knee disability, which he contends is due to his Gulf War service.

During VA examinations in September 2009, January 2014 and June 2014, the Veteran reported experiencing constant bilateral knee pain.  He stated he also experienced swelling in the left knee, as well as a bilateral locking and buckling sensation.  While he was noted to have normal range of motion during each of the three VA examinations, his September 2009 and June 2014 examination reports show objective manifestations of painful motion.  

During the Veteran's September 2009 VA examination, he was diagnosed with bilateral patellofemoral pain syndrome.  Additionally, the Veteran's outpatient treatment notes from the Charleston VA Medical Center (VAMC) show he was diagnosed with osteoarthritis of the knees.  However, during his recent June 2014 VA examination, the examiner stated the Veteran was initially given a provisional diagnosis of osteoarthritis of the knees, but radiographs taken thereafter did not confirm the existence of this condition.  The examiner also indicated no current radiographic or clinical evidence supports the diagnosis of osteoarthritis.  The examiner further stated that patellofemoral syndrome is a frequently encountered disorder that involves the patellofemoral region, and presents as anterior knee pain.  The examiner acknowledged the prior diagnosis of this condition given in September 2009, but stated the examination did not show either current evidence to support a diagnosis, or historic evidence to support a diagnosis of this condition following a review of the medical records to 2008.  As such, the examiner has determined the Veteran's manifestations of bilateral knee pain cannot be attributed to any known or previously suggested clinical diagnoses.  

As the presence of painful motion of the knees was objectively shown in September 2009 and June 2014 VA examinations, and a VA examiner has opined that these manifestations are not due to a known clinical diagnosis, the Board concludes that service connection for chronic right and left knee pain due to an undiagnosed illness is warranted.  
      

ORDER


Service connection for right and left knee pain, due to undiagnosed illness, is granted.





REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's remaining claim is decided.  The Veteran has claimed entitlement to service connection for left hip pain.  In a May 2014 remand, the Board noted conflicting medical evidence of record.  Specifically, the Board noted the report of the Veteran's September 2009 VA examination showing a diagnosis of left hip strain, and his outpatient treatment records from the Charleston VAMC documenting a diagnosis of left hip osteoarthritis; however, during his January 2014 VA examination, the examiner determined the Veteran did not have a diagnosed left hip disability.  

In the course of his most recent June 2014 VA examination, the examiner confirmed the Veteran does not have a left hip disability.  The examiner explained that he reviewed the conflicting medical evidence, and determined the Veteran had neither a hip strain nor arthritis.  The examiner further explained the Veteran was given a diagnosis of arthritis in 2009, but this was a tentative diagnosis, which the radiographs did not confirm.  The examiner determined that although the Veteran does have some pain in his lower back and hip area, this is likely attributed to his back, or possibly his peripheral artery disease.  

The Veteran's service treatment records (STRs) show that he Veteran was treated for left side lower back pain in May 1984.  At that time, he was diagnosed with a left side muscle strain.  Based on the foregoing, the Board finds that the issue of entitlement to service connection for low back disability has been raised by the record and that an examination and medical opinion are warranted. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should provide all required notice in response to the claim for service connection for low back disability.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature, extent and etiology of all low back disorders and left hip disorders present during the period of the claims.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

Following an examination of the Veteran, as well as a review of the relevant records and lay statements, the examiner should identify each low back and left hip disorder present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability originated during service or is otherwise etiologically related to service.

If there is objective evidence of any low back or left hip disability that is not attributable to a known clinical diagnosis, the examiner should identify such evidence.
The examiner must provide a complete rationale for each opinion provided.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for low back disability and inform the Veteran of his appellate rights with respect to the decision.

6. The RO or the AMC should also readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


